Citation Nr: 1024822	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-24 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from May 2 to 3, 
2005.

2.  Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from August 5 to 
9, 2005.

3.  Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from August 18 to 
26, 2005.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the VAMC, 
which denied reimbursement for unauthorized medical treatment for 
the period of May 2 to 3, 2005, and from January 2006 decisions, 
which denied reimbursement for the period of August 5 to 9, 2005, 
and from a March 2006 decision, which denied reimbursement for 
the period of August 18 to 26, 2005.  

Evidence has been received subsequent to the final consideration 
of the claim by the RO.  The VAMC failed to consider the 
additional evidence.  As will be discussed below, the Board will 
grant reimbursement for the treatment occurring between May 2 and 
3 and August 5 and 9, 2005.  The Board will remand the 
reimbursement claim for August 18 to 26, 2005.  The VAMC will 
have the opportunity to adjudicate the evidence in the first 
instance on remand.  

The appellant testified before the undersigned at an October 2009 
hearing at the RO.  A transcript has been associated with the 
file.  During the hearing, the issue on appeal was identified 
only as reimbursement for unauthorized medical expenses for the 
period of August 5 to 9, 2005.  The other two periods were not 
mentioned.  The Board sent the appellant a December 2009 letter 
asking whether he wished to have a hearing addressing the other 
two periods.  He did not respond.  The Board will proceed.

The issue of reimbursement for unauthorized medical 
expenses for the period of August 18 to 26, 2005, is 
addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In 2005, the appellant was not service-connected for any 
disabilities.

2.  In 2005, the appellant was not enrolled in a rehabilitation 
program through VA.

3.  As of May 2, 2005, the appellant was enrolled in the VA 
healthcare system and had sought treatment within the previous 24 
months.  

4.  The appellant is financially liable for each period of 
treatment.  

5.  VA is the appellant's primary care provider and he has no 
other health insurance.  

6.  The May 2 to 3 and August 5 to 9, 2005, treatment was not the 
result of accidents or work related injuries.  

7.  On May 2, 2005, the appellant's sudden and extreme pain due 
to a recently diagnosed condition with which he had no prior 
experience would lead a prudent layperson who possesses an 
average knowledge of health and medicine to expect reasonably 
that the absence of immediate medical attention would result in 
placing his health in serious jeopardy.  

8.  The Okmulgee Memorial Hospital holds itself out as providing 
emergency care to the public.

9.  The care provided between May 2 and 3, 2005, was not on a 
continuing basis, but only for initial evaluation and treatment.  

10.  An attempt to use Federal facilities before hand would not 
have been considered reasonable by a prudent layperson on May 2, 
2005.

11.  On August 5, 2005, the appellant's cerebrovascular accident 
was a medical emergency.

12.  The Okmulgee Memorial Hospital holds itself out as providing 
emergency care to the public.

13.  Additional care provided by Hillcrest Medical Center was for 
a continued medical emergency.

14.  Federal facilities were not feasibly available between 
August 5 and 9, 2005.

15.  The care provided between August 5 and 9, 2005, was for 
initial treatment and intensive care, pending availability of 
availability of space at the Muskogee VAMC.  


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a non-VA 
facility between May 2 and 3, 2005, have been met.  38 U.S.C.A. 
§§ 1725, 1728, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a non-VA 
facility between August 5 and 9, 2005, have been met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The Board will grant the claims for the periods of 
May 2 to 3 and August 5 to 9, 2005.  There can be no prejudice as 
to those periods.  

II. Reimbursement for Unauthorized Medical Expenses

In general, to establish eligibility for payment or reimbursement 
of medical expenses incurred at a non-VA facility, a claimant 
must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or 
(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or (4) for 
any injury, illness, or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 
C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. 
West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses incurred 
at a private facility.  Zimick, 11 Vet. App. at 49; see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 
(July 10, 1973) ("[The proposed provision a]uthorizes 
reimbursement of certain veterans who have service-connected 
disabilities, under limited circumstances, for reasonable value 
of hospital care or medical services . . . from sources other 
than the VA.  Eligible veterans are those receiving treatment for 
a service-connected disability. . . .  Services must be rendered 
in a medical emergency and VA or other Federal facilities must 
not be feasibly available.").

The appellant's claims file shows a summary of his service and 
status within the VA healthcare system.  The appellant had no 
service-connected disabilities in 2005.  During testimony before 
the undersigned, the appellant's representative indicated that 
the appellant had since been service-connected for diabetes 
mellitus, type 2, effective May 2006.  Thus, at the time of the 
treatment in question, the appellant was not service-connected.  
Furthermore, there is no indication that the appellant was 
enrolled in a rehabilitation program in 2005 through VA.  The 
first criterion is not met.  See 38 C.F.R. § 17.120.  In lights 
of these facts, the Board concludes that reimbursement for 
unauthorized medical expenses under 38 U.S.C.A. § 1728 is not 
warranted.  See Zimick.  

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also provides 
general authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non- Department facility to 
those veterans who are active Department health-care participants 
(enrolled in the annual patient enrollment system and recipients 
of Department hospital, nursing home, or domiciliary care under 
such system within the last 24-month period) and who are 
personally liable for such treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 
U.S.C.A. § 1725.  To be eligible for reimbursement under this 
law, all of the following conditions must be met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the veteran could not have been safely transferred to a VA 
or other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met 
if the veteran has coverage under a health-plan contract 
but payment is barred because of a failure by the veteran 
or provider to comply with the provisions of that health-
plan contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to exhaust 
appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and 
the veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 (2006).  The Board notes that the criteria 
for reimbursement under 38 U.S.C.A. § 1725 were revised in the 
Veterans' Mental Health and Other Care Improvements Act of 2008.  
See P.L. 110-387.  The Board applies the law in effect at the 
time of treatment and the time of the claims.  Since all criteria 
must be met, the claim must be denied if there is a failure to 
satisfy any single criterion.

The Board will address the general criteria before turning to the 
individual periods of medical treatment for which reimbursement 
is sought.

The record clearly establishes several of the criteria.  The 
appellant is an enrollee in the VA healthcare system and a July 
2005 summary indicates that the appellant had sought treatment 
within the previous 24 months.  The appellant is financially 
liable for each period of treatment.  The medical records from VA 
and the private hospitals treating the appellant indicate that VA 
is the appellant's primary care provider and that he has no other 
health insurance.  The treatment was not the result of accidents 
or work related injuries.  As noted above, the appellant is not 
eligible for reimbursement under 38 U.S.C.A. § 1728.  The Board 
concludes that criteria (e), (f), (g), (h), and (i) have been 
met. The Board turns to consider criteria (a) through (d) for 
each period of unauthorized medical treatment.

a. May 2 and 3, 2005

The appellant sought medical care on May 2 due to severe flank 
pain.  The medical records show that the appellant had recently 
been diagnosed with kidney stones.  The appellant's intake form 
indicates that he had had pain off and on for the previous 
several weeks.  On May 2, the appellant went to the emergency 
room at the Okmulgee Memorial Hospital for treatment for severe 
flank pain.  At admission, the appellant endorsed pain as 10/10.  
The appellant was evaluated for his kidney stones.  The 
evaluation included determinations as to the extent of injury to 
the kidneys and bladder.  The appellant was discharged after 
medication controlled the pain and no immediate danger to the 
appellant's health was identified.  A statement from the 
appellant's wife indicates that the appellant followed up with 
additional care, including removal of the stones, with VA later 
in the week. 

The records from Okmulgee Memorial Hospital describe the 
appellant as being seen in the emergency room.  The appellant's 
sudden and extreme pain due to a recently diagnosed condition 
with which he had no prior experience would lead a prudent 
layperson who possesses an average knowledge of health and 
medicine to expect reasonably that the absence of immediate 
medical attention would result in placing his health in serious 
jeopardy.  The appellant lives in rural Oklahoma.  His wife has 
submitted statements to the effect that the nearest VAMCs are in 
Muskogee, forty miles away and Oklahoma City, 100 miles away.  In 
contrast, the Okmulgee Memorial Hospital is only approximately 
twelve miles away from the appellant's home.  The Board notes 
that the VAMC denied this claim in part because a VA facility was 
feasibly available.  There is no evidence to explain why the 
appellant, in sudden and severe pain, due to a medical condition 
with which he has no experience, would seek immediate medical 
attention from a hospital more than three times farther away than 
his local emergency room.  The Board finds that an attempt to use 
Federal facilities before hand would not have been considered 
reasonable by a prudent layperson.  Finally, the care provided 
between May 2 and 3, 2005, was not on a continuing basis, but 
only for initial evaluation and treatment.  As stated, the 
appellant obtained follow on care through VA.  The Board 
concludes that criteria (a) through (d) are satisfied.  
Reimbursement for the unauthorized medical treatment for the 
period of May 2 to 3, 2005, is warranted.

b. August 5 to 9, 2005

On August 5, 2005, the appellant was transported to the Okmulgee 
Memorial Hospital while suffering a cerebrovascular accident.  
The appellant was provided initial treatment, and then 
transported to the Hillcrest Medical Center in Tulsa, Oklahoma.  
The appellant was admitted to the Intensive Care Unit where he 
stayed until August 9, when he was transferred to the Muskogee 
VAMC.

Again, the Okmulgee Memorial Hospital provides emergency medical 
care to the public.  There is no question that the condition is 
emergent and requires immediate medical attention for the 
preservation of life.  Criteria (a) and (b) are satisfied.

The appellant and his wife have contended that they attempted to 
follow the correct procedure throughout the episode.  The 
appellant's treatment records show that the hospital staff was 
aware that the appellant received care through VA.  They have 
argued that they tried to have the appellant transferred to the 
Muskogee VAMC, but were told that VA had no available beds.  
Thus, they agreed to the transfer to Hillcrest.  

A December 2005 letter from the Hillcrest Medical Center states 
that the appellant was not moved to VA as VA was on divert.  The 
appellant's discharge summary shows that he had been moved from 
Okmulgee to Hillcrest because VA had been on divert.  The 
appellant had been in Intensive Care for his entire period of 
treatment at Hillcrest.  The staff at Hillcrest had been in 
contact with VA on August 8, and been informed that Muskogee had 
no available beds.  The appellant was moved to the Muskogee VAMC 
on August 9, after confirmation was received that Muskogee had an 
available bed.  

As discussed above, the Board finds that an attempt to use 
Federal facilities on initial transport to Okmulgee would not 
have been considered reasonable by a prudent layperson.  
Thereafter, the nearest VA facility was on divert and could not 
treat the appellant until August 9, the actual day on his 
transfer.  The appellant's cerebrovascular accident was a medical 
emergency requiring continuing care.  VA facilities were not 
feasibly available until an open bed was ready to receive the 
appellant.  The Board concludes that criteria (c) and (d) are 
met.  Reimbursement for unauthorized medical care for the period 
of August 5 to 9, 2005, is warranted.


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from May 2 to 3, 
2005, is granted.

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from August 5 to 
9, 2005, is granted.


REMAND

The Board must remand the claim for medical reimbursement for the 
period of August 18 to August 26, 2005, for additional 
development.

For care beyond initial evaluation and treatment to be 
reimbursed, a continued medical emergency of such a nature that 
the veteran could not have been safely transferred to a VA or 
other Federal facility must be the reason for the treatment.  The 
initial evaluation and treatment through Okmulgee Memorial 
Hospital and continuing care at Hillcrest Medical Center were for 
a medical emergency and the appellant was transferred to VA care 
once such care became available.  The appellant was discharged 
from the Muskogee VAMC on August 18, 2005.  He began inpatient 
treatment through the George Nigh Rehabilitation services that 
day and continued through August 26, 2005.  The rehabilitation 
services were to treat the immediate after-effects of the 
cerebrovascular accident.  

The appellant and his wife argue that the additional 
rehabilitation services were also emergent in nature.  They argue 
that they were told that the appellant required immediate 
rehabilitation or he would suffer permanent loss of function due 
to the cerebrovascular accident.  If such services were rendered 
immediately, the appellant had a chance of recovering a greater 
degree of function.  

A statement received in April 2007 from C.H. indicates that a 
patient must begin relearning motor movement patterns in the 
first month following a cerebrovascular accident.  The statement 
indicates that rehabilitation intervention was "imperative."  
On the appellant's date of discharge from VA, he was thirteen 
days post accident. 

Limited VA treatment records received from the appellant show 
that inpatient rehabilitation services were recommended.  The 
appellant attempted to enroll in those services with VA but was 
informed that a waiting list existed at both the Oklahoma City 
VAMC and Little Rock VAMC.  Presumably, the Muskogee VAMC did not 
offer such services.  The appellant's wife obtained a referral to 
the George Nigh Rehabilitation Center, which treated the 
appellant for the period of August 18 to 26, 2005.

Emergency treatment means medical care or services means VA or 
other Federal facilities not feasibly available and an attempt to 
use them beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such nature that 
a prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or health 
and until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725 (West 2002) (in 
effect at the date of claim).  The appellant and his wife were 
informed that he required rehabilitation services immediately or 
suffer from permanent loss of function due to his cerebrovascular 
accident.  The Board finds that a prudent layperson would 
consider such an instruction to require emergent treatment.  The 
appellant's VA treatment records show that a VA inpatient program 
for the same services could not be had.  The Board cannot, 
therefore, find that VA facilities were reasonably available to 
the appellant as of August 18, 2005.  The appellant turned, 
understandably, to a private treatment provider.  

One factual question remains: Did rehabilitation services become 
available after August 18, but before August 26, 2005, such that 
the appellant could have transferred back to VA care?  The Board 
cannot determine the answer to this question based on the 
evidence of record.

The Board must remand for additional development on whether the 
rehabilitation services became available.  At present the Board 
is reduced to speculation as to whether the Muskogee VAMC offered 
post-cerebrovascular accident rehabilitation service in August 
2005.  The VAMC should clarify whether the Muskogee VAMC offered 
such services in August 2005.  Additionally, the VAMC must 
request the records from both the Oklahoma City VAMC and Little 
Rock VAMC showing the availability of post-cerebrovascular 
accident rehabilitation services between August 18 and August 26, 
2005.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must provide documentation for 
the record as to whether or not post-
cerebrovascular accident rehabilitation 
services are available through the Muskogee 
VAMC.  

2.  The VAMC must determine whether post-
cerebrovascular accident rehabilitation 
services became available at the Oklahoma 
City, Little Rock, and Muskogee (if 
applicable) VAMCs between August 18 to August 
26, 2005.  

All requests for information and responses 
from the VAMCs must be associated in writing 
with the record.

3.  Then, the VAMC should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


